—In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Barron, J.), dated December 16, 1999, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. There is a question of fact as to whether the defendant was an out-of-possession landlord (see, Putnam v Stout, 38 NY2d 607; Oritz v RVC Realty Co., 253 AD2d 802, 803; Felder v Wank, 227 AD2d 442; Bettis v County of Nassau, 212 AD2d 749). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.